Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 19-20, 22, 25 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 1, 5, 7, 17-18 and 43-60 are presently pending for examination.
Claim Rejections - 35 USC § 112
The rejection of claims 1, 5, 7, 17-18 and 43-59 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in response to Applicant’s arguments, see Interview Summary 09/03/2021.
Claims 1, 5, 7, 17-18 and 43-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. (Written Description).
Instant claim 1, and those claims dependent thereon recite the following: 
1. (Currently Amended) A liposome vesicle comprising a lipid bilayer, wherein the lipid bilayer of the liposome vesicle comprises (a) one or more phospholipids and (b) lipid-coated nanotubes comprised of a material selected from carbon, molybdenum disulfide, or boron nitride and having an internal diameter of from about 0.5 nm to about 10 nm, and having a length greater than 5 nm to about 30 nm, wherein the length of the nanotubes is greater than a thickness of the lipid bilayer and wherein the nanotubes form channels across the lipid bilayer of the liposome vesicle.
However, the specification as filed does not provide evidence of possession of the full scope of the claimed invention as of the filing date of the instant application.
According to Applicant’s own arguments below, none of the cited references provide evidence of the particular modifications required to produce stable “lipid-coated” nanotubes, wherein “the length of the nanotubes is greater than a thickness of the lipid bilayer of the liposome vesicle and more than 50 % of the nanotubes have an angle of 15 degrees or less with respect to a direction perpendicular to a plane of the lipid bilayer of the liposome vesicle and wherein the nanotubes form channels across the lipid bilayer of the liposome vesicle.”
Moreover, Applicants have provided Shen et al. to argue that “one of ordinary skill in the art would not be able to predict or have any expectation of success that longer nanotubes, such as nanotubes having a length greater than 5 nm to about 30 nm, said length…greater than the thickness of the lipid bilayer” could form an essentially perpendicular configuration..” Applicants provided a Declaration, which is supported by Shen et al. Carbon, 2020, 164, 391-397.
However, the instant claims do not recite any particular configuration for the claimed “lipid-coated” nanotubes comprised of carbon, molybdenum disulfide, or boron nitride and having an internal diameter of from about 0.5 nm to about 10 nm, and having a length greater than 5 nm to about 30 nm.  There is no particular recitation for the requirements for the specific lipid-coating that would correlated to wherein “more than 50 % of the nanotubes have an angle of 15 degrees or less with respect to a direction perpendicular to a plane of the lipid bilayer of the liposome vesicle and wherein the nanotubes form channels across the lipid bilayer of the liposome vesicle.”
Although Applicants have described CNT’s modified with DOPC described in Figures 1(d) through 1(e). It is unclear if these end functionalized CNT’s (Figure 1(g)) are considered “lipid-coated” according to the definitions used by Applicant to distinguish the end-functionalized CNT’s described in the prior art.
Moreover, Applicants have not provide a sufficient number of representative examples to demonstrate that they were in possession of the full scope of the claimed invention as of the filing date of the instant invention.  Particularly, Applicants have not provided any evidence that nanotubes of molybdenum disulfide, or boron nitride, would be have in an identical manner in comparison to modified CNT’s 
The person of skill in the art would have to resort to de novo unpredictable experimentation in order to identify the particular modifications necessary in order to produce the full scope of liposome vesicles according to the present invention. This conclusion is based upon the generic nature of instant claim 1, and the lack of description and or correlation of specific modifications of the nanotube with regard to the phrase “lipid-coated,” and the specific functional language of wherein “more than 50 % of the nanotubes have an angle of 15 degrees or less with respect to a direction perpendicular to a plane of the lipid bilayer of the liposome vesicle and wherein the nanotubes form channels across the lipid bilayer of the liposome vesicle.”

Claim Rejections - 35 USC § 103
The rejection of claims 1, 5, 7, 9, 13-14, 17-18, and 43-60 under 35 U.S.C. 103 are rejected as being unpatentable over Nakae et al., Shimizu et al. or Garcia-Fandiño et al. in view of Bangera et al. (US 20100069606A1), and further in view of Dutt et al. (2011) and Lacerda et al. (2013), is withdrawn in response to Applicant’s arguments regarding the unpredictability associated with the insertion of nanotubes into a lipid bilayer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699